Citation Nr: 1128653	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  09-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955, with subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 RO decision which denied service connection for bilateral hearing loss. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss was initially manifested many years after service and no nexus to service is shown.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends his currently-shown bilateral hearing loss was caused by exposure to acoustic trauma in the form of artillery and cannon fire during service.  He requests service connection on this basis.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was provided with this information in letters issued in July 2005 and March 2006, prior to the initial adjudications of his claim.

Unfortunately, the Veteran's service treatment records were destroyed by fire at the National Personnel Records Center and are thus unavailable.  However, extracts of unit personnel records were obtained and associated with the Veteran's claims file.  The Veteran has submitted private medical records reflecting otolaryngological treatment provided between 1993 and 2004, along with a 2007 medical opinion pertaining to his hearing loss.  The Veteran was provided with a VA medical examination.  He and his representative have presented written statements in support of his claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 200, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD Form 214 confirms that the Veteran served as a cannoneer during service.  The Veteran's own statements reflect that he was in a Howitzer unit, and fired 105mm and 75mm Howitzers, all day several days a week for the twenty months that he was stationed at Fort Sill Oklahoma.  He explained that he did not use hearing protection.  He also explained that he worked at a desk job without significant noise exposure following service.

Review of the private medical records submitted by the Veteran reflect no complaints involving hearing loss until 1992.  Audiometric testing performed at that time was interpreted as showing bilateral hearing loss.  Hearing aids were initially prescribed in 1995, however.  

The Veteran underwent a VA examination in August 2006.  In addition to performing a clinical examination and audiometric testing, the examining audiologist was able to review the Veteran's claims file, to include the private medical records submitted by the Veteran.  During the examination, the Veteran reported experiencing a temporary threshold shift following the firing of artillery during service.  He denied post-service occupational noise exposure, but reported occasional post-service recreational noise exposure from firearms and power tools.  Audiometric testing was interpreted as showing sensorineural hearing loss in the right ear and a mixed hearing loss in the left ear.  The examiner reviewed the private medical records and noted that the report of a 1992 audiogram showed hearing within normal limits through 2000Hz, sloping to a severe high frequency sensorineural hearing loss bilaterally.  The examiner also noted that the Veteran's private medical records showed a history of middle ear disease, to include surgery for the insertion of tubes in his ears, and a tympanoplasty operation in 2003.  The examiner rendered the following opinion:

Given the results of the 9/17/1992 audiogram, it is clear that the majority of the Veteran's hearing loss has occurred since 1992 and this decline is unrelated to his military service.  A high frequency sensorineural hearing loss was present in 1992.  Given [that] the first documentation of hearing loss is 37 years following military service and the Veteran's history of middle ear disease and sudden sensorineural hearing loss, it is this examiner's opinion that the Veteran's hearing loss is not due to his military service.  

The Veteran submitted a private medical opinion in January 2007.  The opinion reads, in pertinent part, "[the Veteran] has been treated in our office on several occasions and has had workup for sensorineural hearing loss.  He has worn hearing aids for many years.  He had noise exposure during his service in the armed forces which has caused his profound hearing loss currently."

In evaluating these conflicting medical opinions of record, it is the responsibility of the Board to review all the evidence of record and reach a conclusion by applying the standard of review set forth above.  The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

With these guidelines in mind, we observe that the VA examiner's opinion is more detailed and provides greater history and understanding of the nature of the Veteran's disability, than the private medical opinion.  Although both opinions acknowledge the Veteran's hearing loss as entirely sensorineural in nature in the right ear and of mixed etiology in the left ear, only the VA opinion provides the historical references to the various surgeries performed to correct the conductive aspect of the Veteran's hearing loss, and the fairly recent dates when these surgeries were accomplished.

A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examination, and also describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Upon a thorough review of the record, the Board concludes the  VA examiner provided an adequate medical opinion.  See 38 U.S.C. § 7261(a)(4); Barr, supra; Nolan v. Gober, 14 Vet. App. 183, 184 (2000).
Where the facts show that the veteran received treatment from a physician many years after service, and the conclusion reached by the physician is clearly based solely on the history provided by the veteran, or the hearsay recitation of a diagnoses or other medical history, the Board is not bound to accept the medical conclusions and/or opinions of a physician.  See DeSousa v. Gober, 10 Vet. App. 461 (1997).  See also Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Such is the case with the private opinion of record, as it appears to have been based upon incomplete historical information.

Upon review, the Board concludes that no nexus between the Veteran's currently-shown bilateral sensorineural hearing loss and his relatively brief period of active duty is shown.  With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of hearing loss, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  In this case, the fact that the Veteran has submitted medical records showing treatment for other problems, but no complaints or indications of difficulty involving his hearing acuity between 1983 and 1992, buttresses the conclusion that his hearing loss did not initially manifest until many years after service.  In this regard, we note that the Veteran's assertions made in support of his claim, both to the VA and to the private physician's assistant who provided the January 2007 medical opinion, are considered to be entirely credible, insofar as he is competent to report his own medical history.  Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
 
In summary, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Hearing loss is not shown to have initially manifested during service or for many years thereafter.  No medical nexus linking acoustic trauma during service to the currently-shown hearing loss has been established.  As hearing loss is not shown within one year of the Veteran's discharge from service, it cannot be presumed under law to have been incurred during service.  No other theory of entitlement has been proffered or is apparent.  The benefit sought must therefore be denied.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


